DECISION
The application of the above-named defendant for a review of the sentence of 20 years imposed on June 25, 1982, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall be amended to 20 years with 10 years suspended.
The amendment of the sentence shall bring it more in line with other crimes of a similar nature.
We wish to thank Sally Christensen, of the Montana Defender Project, for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan